Case 1:18-cv-03517-FB-RLM Document 27 Filed 12/18/19 Page 1 of 1 PageID #: 104

    Bank ofAmerica Tower
    50 N. Laura Street, Suite 2600
    Jacksonville, Florida 32202
    Main: 904 598-6100                            Smith,gambrell&.Russell lip
    www.sgrlaw.com                                 Attorneys at Law


   Scott S. Gallagher
    Direct Tel: 904-598-6111
    Direct Fax: 904-598-6211
   ssgallagher@sgrlaw.com                          December 13, 2019




    Via E-Mail:fishBEiNADAMJ(a),GMail.com

    Adam J. FisHbein,Esq.
    735 Central Avenue
    Woodmere,New York 11598


    Re:       Bluming v. Enhanced Recovery Company
              Case No. l;18-cv-3517(FB)(RLM)

    Dear Mr. Fishbein:

              Enclosed please find Defendant, Enhanced Recovery Company, LLC's, Notice of
    Motion for Sanctions and the Motion for Sanctions and Incorporated Memorandum of Law.
    Pursuant to Judge Block's Individual Practices and Procedures, the Motion and supporting
    documentation will not be filed until the Motion is fully briefed. A copy of this transmittal letter
    is being provided to Judge Block and Chief Magistrate Judge Mann.
                                                   Sincerely,



                                                      ott S. Galllg^er


    SSG/mmh
    Enclosures


    cc:       The Honorable Frederick Block, via U.S. Mail w/out end.
              Chief Mag. Judge Roanne L. Mann, via U.S. Mail w/out end.




      Atlanta \ Austin \ Jacksonville
                                   |  London|Los Angeles \ Miami \ Munich|New York \ Southampton|Washington,D.C.
